Citation Nr: 1108757	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 1999 for the award of nonservice-connected death pension benefits as an adult helpless child of the Veteran.

2.  Whether the appellant's countable income is excessive for receipt of nonservice-connected death pension benefits as an adult helpless child of the Veteran on and after February 1, 2007, to include the issue of whether her unreimbursed medical expenses may be excluded from her countable income.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent
WITNESSES AT HEARING ON APPEAL

Appellant and M.T.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945. The Veteran died in September 1970.  The appellant is the Veteran's adult helpless child.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The administrative history is summarized as follows: In February 2004, the RO determined that the appellant was eligible for VA nonservice-connected death pension benefits as an adult helpless child of the Veteran, with an effective date of May 3, 1999; however it was further determined that nonservice-connected death pension benefits were not warranted because her countable income was excessive.  The appellant disagreed, and asserted that certain unreimbursed medical expenses should be excluded from her countable income.  In August 2004, the RO again determined that nonservice-connected death pension benefits were not warranted because her countable income was excessive.  In November 2005, the RO determined that nonservice-connected death pension benefits were warranted, following reduction of her income based on medical expenses.  The appellant subsequently asserted that certain unreimbursed medical expenses should be excluded from her countable income and that she be paid for a period of time dating back to her childhood.  In April 2006, the RO denied her request for exclusion of unreimbursed medical expenses from her countable income, stating that she was being paid at the maximum rate, and that she was considered to have no countable income.  In May 2007, the RO terminated the appellant's nonservice- connected death pension benefits after it determined that her countable income was excessive, due to receipt of Social Security benefits, effective February 1, 2007.

The Board remanded this case in July 2010 to provide the appellant an opportunity to testify before a Veterans Law Judge.  The appellant so testified at a November 2010 hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant is the adult helpless child of the Veteran and the Veteran's widow.

2.  The appellant filed an initial claim for adult helpless child benefits on February 18, 1993.

3.  The RO denied the claim in March 1993, to which the appellant filed a March 1993 Notice of Disagreement.  

4.  The February 1994 Statement of the Case was sent to a claimant other than the appellant and did not provide the appellant with notice of her procedural or appellate rights.


CONCLUSION OF LAW

An effective date of February 18, 1993, but no earlier, for eligibility for death pension benefits as an adult helpless child of the Veteran is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for an earlier effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Board notes that the instant claim has been pending since prior to the passage of the VCAA.  Furthermore, as discussed below, the outcome of this case has been determined based on the date of the filing of the claim and not on the basis of receipt of evidence.  There is no amount of VCAA notice that could change the outcome of the instant earlier effective date claim.  The Board also concludes VA's duty to assist has been satisfied.  Again, the outcome of the instant case has been decided based on receipt of claims and the procedural status of prior claims.  There is no amount of assistance that VA could provide that would alter the outcome of these findings of fact.  The Board finds that any error related to VCAA duty to notify or assist obligations is harmless.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2010).

II. Earlier Effective Date

The appellant contends that she is entitled to an earlier effective date for the grant of death pension for an adult helpless child prior to May 3, 1999.  She has argued that she should receive benefits from a) her date of birth, b) the dates of claims made by the Veteran on her behalf in 1964, 1966, 1967, and 1969, c) the day following the Veteran's death in 1970, d) 1984, when she began receiving Supplemental Security Income (SSI), e) April 1993, when she brought a claim for adult helpless child benefits.  For the reasons that follow, the Board will assign an earlier effective date of February 18, 1993.

The effective date of an award of death pension benefits will be the first day of the month in which the Veteran died or the date of claim, if the claim is not received within one year of the date of death.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the appellant filed an original application for disability benefits for an adult helpless child on February 18, 1993.  This claim was denied in March 1993, due to excessive income.  The appellant filed a March 1993 statement in which she attempted to appeal the decision, arguing that she received SSI benefits beginning two years previously.  She stated that she wanted to appeal, not on the income question, but "on the basis of the fact that regardless benefits should have been payable to me for many years."  The appellant went on to indicate that she had been denied SSI in 1977 or 1978 and that she was pursuing retroactive payments from the Social Security Administration for denying her benefits.  She indicated that she was seeking benefits since birth.  The appellant reported previously receiving AFDC for her minor children.  She reported having eight children, five of whom were still living with her.  She continued by saying that she felt she was due Social Security benefits if she could not get VA benefits.  She finished by saying that she was attempting to get benefits as a helpless child and requested that the RO obtain a variety of records on her behalf.

The Veteran's widow, the appellant's mother, then filed a May 1993 pension eligibility report.  On this report, the Veteran's widow reported that she had an unmarried dependent child and named the appellant.  The Veteran's widow indicated that she had both no dependent children in her custody and no dependent children not in her custody.  The appellant then completed a VA Form 21-8416, indicating that the Veteran's widow needed a great deal of aid and attendance and that the family was attempting to avoid placing the Veteran's widow in a nursing home.  Another of the widow's daughters completed a June 1993 pension eligibility report, indicating that the family was paying for overnight care.

The RO sent the appellant a July 1993 letter indicating that the appellant could only be considered as a dependent on her mother's award since her mother was still alive.  The letter also requested a copy of the appellant's divorce paperwork.  The Board notes that marriage of a child may form a bar to benefits, unless void, or annulled between January 1975 and November 1990.  The appellant was divorced in 1979, and the marriage does not present a bar to benefits in this case.

This statement led to a September 1993 rating decision denying the benefit because she was not a helpless child based on permanent incapacity of self-support prior to her eighteenth birthday.  The appellant filed another Notice of Disagreement with additional evidence.  The RO sent a December 6, 1993, letter to the appellant and asked whether she was claiming as a dependent of her mother, then in receipt of death pension benefits, or whether she was claiming on her own behalf.  In a December 7, 1993, statement, the appellant responded that she did not care if she was a dependent on her mother's award and that her mother agreed to this.  In a December 10, 1993, statement, the appellant stated that she did not appeal being a dependent on her mother's award.  The RO issued a December 1993 rating decision, sent in January 1994, again denying benefits based on permanent incapacity of self-support prior to the appellant's eighteenth birthday.  The Veteran's widow filed a Notice of Disagreement in February 1994.  The RO sent a Statement of the Case on February 15, 1994, to the Veteran's widow at her address of record with notice of her procedural and appellate rights.  No VA Form 9 was received within a year of the notice of the December 1993 rating decision.  May and June 1994 statements from the appellant and her sister do not reference the Statement of the Case or make any attempt to appeal any issue.  The Board concludes that the February 1994 Statement of the Case was not perfected and that the December 1993 rating decision is final.

The issue of standing must be addressed to determine whether the finality of the January 1994 decision extinguishes the appellant's February 1993 claim.  Death pension is generally paid to the surviving spouse and, if the surviving spouse is ineligible due to net worth or income restrictions, to the surviving children as if there was no surviving spouse.  38 C.F.R. § 3.257 (1993).  The pension rate payable to the surviving spouse are set and adjustable upward due to the need for aid and attendance, are housebound, or have dependent children in their custody.  See 38 C.F.R. § 3.23 (1993).  The Board notes that the Veteran's widow converted her death pension benefits from Section 306 benefits to Improved Pension benefits in 1980; thus, the Board will apply the regulations pertinent to the Improved Pension program.  According to 38 C.F.R. § 3.24, a child in custody of a surviving spouse who has basic eligibility to receive improved pension do not have separate entitlement.  Payments may be made to a surviving child not in the custody of the surviving spouse.  38 C.F.R. § 3.24 (a) (1993).  The RO mistook the criteria in 1993 when the appellant was considered only as a dependent on her mother's award.  Thus, when the appellant filed repeated Notices of Disagreement during 1993 and wrote to the RO that she wished to appeal, the RO was required to issue a Statement of the Case.  In Tablazon v. Brown, the Court held that "[w]here VA has failed to procedurally comply with statutorily mandated requirements, a claim does not become final for purposes of appeal to the Court." 8 Vet. App. 359, 361 (1995) (rating decision never became final because the RO did not furnish the appellant with a Statement of the Case, and therefore he was unable to file a formal appeal to the Board).  Had the RO been correct as to the appellant's standing, the February 1994 Statement of the Case would have satisfied the Veteran's widow's Notice of Disagreement and both her and the appellant's claims.  The appellant's claim was not extinguished by the February 1994 Statement of the Case because the appellant filed valid Notices of Disagreement in her own right and no Statement of the Case was ever sent to her.  The Board concludes that the February 18, 1993, claim remained pending until the filing of the May 3, 1999, claim, which is the basis of the present appeal.  The Board concludes that an effective date of February 18, 1993, is warranted for the assignment of permanent incapacity of self-support for an adult helpless child.  

The appellant's remaining contentions are without merit.  The appellant has three alternative theories of entitlement for an effective date of her birthdate, either the Veteran filed repeated claims for benefits during his lifetime that should be awarded, the statute granting her current benefits authorizes it or her skin disability, present since birth, was the result of the Veteran's service.  

The appellant alleges that Veteran must have filed for pension benefits for her.  There is no evidence that he did so.  The appellant has insisted on occasion that the Veteran filed for benefits for her at various times, including at her birth and at various times in the mid to late 1960's.  The appellant offers no proof but her word.  The Veteran's widow did not state any such thing in her many communications with VA.  There is, therefore, no foundation in the record for such a grant.

On the Veteran's death in September 1970, the appellant's mother, the Veteran's widow, filed a claim for death pension benefits.  These were awarded to the Veteran's widow for herself and four dependent children in a December 1970 rating decision.  The appellant was not among those children listed in the application.  The appellant was beyond the age of eighteen at that time, and the Veteran's widow may not have realized an adult helpless child benefit was possible.  Regardless of the reason for that omission, the Board notes that the Veteran's widow made no claim to accrued or due and unpaid benefits at that time.  The record does not reflect any pending claims or benefits due and unpaid at the time of the Veteran's death.  The Veteran's widow did inquire as to whether additional benefits could be had as she reported that the Veteran had been injured during service.  The decision implementing death pension indicates that service connection had only been in effect for malaria and infectious hepatitis during the Veteran's lifetime and that the Veteran's death was due to multiple injuries incurred in an automobile accident.  The decision concludes that no other benefits could be paid.  The Veteran's widow and the appellant did not disagree with the December 1970 rating decision awarding death pension benefits to the Veteran's widow.  The Board finds that no claim for the appellant or for accrued benefits was made in the year following the Veteran's death in September 1970.  

The appellant also argues that she should be entitled as of the period when she began receiving SSI income.  Pension benefits for a helpless child must be claimed to be awarded.  The effective dates assigned are either the child's eighteenth birthday, if a claim is filed within one year, or the date of claim.  See 38 C.F.R. § 3.403 (a) (1993).  There is no record that she or her mother ever filed a claim with VA for benefits prior to 1993.  The receipt of SSI income is a separate benefits program, not administered by VA.  Thus, knowledge of the appellant's status as disabled and impoverished circumstances cannot be charged to VA as an earlier claim.  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  This is particularly true where, as here, the appellant's existence was not disclosed to VA until February 18, 1993.  There is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the appellant filed the claim.  The fact that VA has granted death pension benefits for an adult helpless child is irrelevant.  The record does not include any communication from the appellant, her father or mother or a representative received prior to February 18, 1993, that may reasonably be construed as an indication such pension benefits were sought for or by the appellant.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the appellant's assertions as to why an earlier effective date should be assigned, the fact remains that the appellant filed her claim for adult helpless child death pension benefits on February 18, 1993, which was more than one year after her eighteenth birthday.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).





(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date of February 18, 1993, but no earlier, for nonservice-connected death pension benefits as an adult helpless child of the Veteran is granted.


REMAND

As discussed above, the Board has assigned an earlier effective date of February 18, 1993, for permanent incapacity of self-support for an adult helpless child.  

Where the child of a deceased Veteran is not in the custody of a surviving spouse who has basic eligibility to receive improved pension, pension shall be paid to the child at the maximum rate of death pension, reduced by the amount of the child's countable annual income.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. § 3.24 (2010).  Pension shall be paid to a child in the custody of a person legally responsible for the child's support at an annual rate equal to the difference between the rate for a surviving spouse and one child under § 3.23(a)(5), and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate (MAPR) under 38 C.F.R. § 3.24(b) of this section (a child with no custodian), whichever is less.  38 C.F.R. § 3.24(c) (2010).  

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.271(a) (2010).  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h) (2010).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h) (2010).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272 (2010).  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid and not reimbursed, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.   38 C.F.R. § 3.272(g)(1)(iii) (2010).

The maximum annual rates of improved pension payable under Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. § 3.23 and § 3.24.  The monthly rates and annual income limitations applicable to this case are set forth in 38 C.F.R. § 3.24.

Unfortunately, the RO has not developed evidence pertaining to countable income and excludable income for the period between February 18, 1993, and May 3, 1999, the previously assigned effective date.  Furthermore, the RO has not considered any extant evidence of countable income for that period in the first instance.  Thus, the Board defers consideration to prevent prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The development of countable income as to the period beginning February 1, 2007, is a different portion of the same claim, and the Board will defer consideration until the entire claim is ready for appellate consideration.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct appropriate development to determine the appellant's countable income for pension purposes between February 18, 1993, and May 3, 1999, to include excludable income such as medical expenses.  

2.  Then, the RO should readjudicate the eligibility for death pension benefits for an adult helpless child between February 18, 1993, and May 3, 1999, and from February 1, 2007, to the present.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


